—Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about January 10, 1992, granting defendant Solid Waste Management Systems, Inc.’s motion for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
Although negligence cases by their nature do not usually lend themselves to summary judgment (Ugarriza v Schmieder, 46 NY2d 471, 474), this case does not fall within that principle. Defendant, distributor of the compacting machine which allegedly caused the injury to plaintiff’s limb, established its entitlement to judgment as a matter of law. Defendant’s proof demonstrated it did not have a service agreement concerning the machine, and had not had any contact with the subject machine or plaintiff’s employer after delivery and on premises instruction as to its operation, some six years prior to this incident. In contrast, plaintiff failed to come forward with proof in admissible form to raise a triable issue of fact concerning, inter alia, whether the machine had been defectively designed or negligently reconditioned before it was delivered to plaintiff’s employer, or that any such defect was a proximate cause of injuries. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.